Citation Nr: 1627640	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-30 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disability, to include the replacement of a tooth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to January 1962.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced loud noise during service.

2.  The Veteran experienced chronic hearing loss symptomatology during service, continuous hearing loss symptomatology since service separation, and currently has a diagnosed hearing loss disability. 

3.  The Veteran experienced chronic tinnitus symptomatology during service, continuous tinnitus symptomatology since service discharge, and currently has tinnitus.

4.  The Veteran did not incur impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla during active duty service. 
 
5.  The extraction of tooth number10 and residuals thereof is likely due to dental trauma during service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for residuals of dental trauma, for purposes of compensation, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2015). 
 
4.  For purposes of eligibility for outpatient dental treatment, dental trauma to tooth number 10 occurred during active duty service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the claims for service connection for bilateral hearing loss, tinnitus, and a dental disability for treatment purposes only, the Board need not discuss VA's duties to notify and assist the Veteran with regard to those claims.  As the Board is denying the claim for service connection for a dental disability for compensation purposes, the Board will discuss its duties to notify and assist regarding that claim.  

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2014 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of the Veteran's dental disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Board concludes an examination is not needed in this case with regard to this claim.  As explained in greater detail below, service connection for compensation purposes for dental claims requires the existence of dental conditions found at 38 C.F.R. § 4.150 (2015), such as loss of maxilla, mandible, ramus, coronoid process or hard palate.  However, those disorders were not shown in service treatment records or the post-service records.  Moreover, although the Veteran claims that he had to have a tooth removed as a result of an in-service incident, the Veteran has made no statements indicating that he experienced loss of maxilla, mandible, ramus, coronoid process, or hard palate.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  An additional remand to would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a) (2015).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection will be presumed if a chronic disease, such as sensorineural hearing loss or tinnitus, manifested to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss and tinnitus, being organic diseases of the nervous system, are both chronic diseases.  38 C.F.R. § 3.309(a) (2015).

Bilateral Hearing Loss and Tinnitus

The Veteran's service personnel records indicate that he served as a machinist's mate aboard ships during service.  Considering the Veteran's in-service duties, VA concedes that the Veteran was exposed to loud noises during service.  

The Veteran's service medical records contain no notation indicating diagnosis or treatment for bilateral hearing loss or tinnitus.  In a January 1962 service discharge examination report, a service examiner noted that the Veteran's hearing was 15 of 15 bilaterally in a whispered hearing test.  

In an August 2014 claim for benefits, the Veteran reported experiencing both tinnitus and bilateral hearing loss since the fall of 1958, his first year in service.  In an August 2015 statement, the Veteran reported working in noisy conditions during service.  The Veteran stated that he did not complain about either the noise or bilateral hearing loss and tinnitus symptomatology during service because his shipmates told him that he would get used to it.  He stated that he did not go to sick bay, choosing instead to adjust to the situation.  

In a February 2015 VA medical examination report and addendum, a VA examiner diagnosed bilateral sensorineural hearing loss.  The examiner also stated that the Veteran had tinnitus associated with bilateral hearing loss.  When asked to opine as to whether the bilateral hearing loss was at least as likely as not related to service, the examiner wrote that a determination could not be made without resorting to speculation.  The examiner stated that the Veteran's January 1962 service discharge examination report included the results of a whispered hearing test.  The examiner noted that whispered hearing tests were not sensitive to high frequency hearing loss and were not considered valid measurements of hearing.  The examiner stated that any high frequency hearing loss may not have been detected by such an examination.  Considering the Veteran's age and post-service noise exposure, such as working on air conditioners, hunting, and wood working, the examiner stated that it was "likely/possible" that his post-service activities had contributed to his hearing loss and tinnitus.  

The Board finds that the Veteran has credibly reported experiencing tinnitus and hearing loss during and since service.  Therefore, the Board finds that the Veteran experienced chronic hearing loss symptomatology and tinnitus during service, and continuous hearing loss and tinnitus symptomatology after service.  The Veteran has submitted evidence indicating that his hearing loss and tinnitus began during service, and have been continuous since that time.  

The sole medical opinion of record regarding the etiology of the Veteran's claimed bilateral hearing loss and tinnitus disabilities is found in the  February 2015 VA examination report and addendum.  In that opinion, the examiner stated that it was either likely or possible that the Veteran's post-service activities had contributed to his bilateral hearing loss.  The examiner did not exclude the possibility that noise during service had caused or also contributed to hearing loss and tinnitus.  By failing to differentiate between whether it was likely or possible that the post-service activities contributed to the Veteran's hearing loss, the VA examiner, at best, indicated that they might have had an undefined effect on the Veteran's hearing.  Moreover, the examiner reported being unable to make a determination regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.   The February 2015 examiner's opinion is too speculative to have probative value in this matter.  Stegman v. Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

As the probative evidence of record, specifically the Veteran's lay statements regarding continuity of hearing loss and tinnitus symptomatology since in-service onset, weighs in favor of the Veteran's claims, service connection for bilateral hearing loss and tinnitus are granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Dental Disability

VA regulations stipulate that only certain types of dental disabilities are compensable.  Dental disabilities that may be compensable include irreplaceable missing teeth and disease and damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913.  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).  Additionally, under 38 C.F.R. § 4.150 (2015), missing teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis and where such loss is, inter alia, due to loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).  

Certain dental conditions, including periodontal disease, treatable carious teeth, and replaceable missing teeth (such as with a bridge or denture), are not considered disabling, and may be service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123 (2015), but not for purposes of compensation.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015).  38 C.F.R. § 3.381(a) (2015).

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2015).

In determining service connection, the condition of teeth and periodontoid tissue at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of tooth, or placement of a prosthesis, will not be considered evidence of aggravation of the condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 CFR § 3.382(c) (2015).  

An injury incurred during active service will be deemed to have been incurred in the line of duty when the person on whose account benefits are claimed was, at the time the injury was suffered, in active service, unless such injury or disease was a result of the person's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 101, 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(m), 3.5, 3.301 (2015). 

The Veteran essentially claims that he had a piece of one of his front teeth broken off in a barroom fight in 1959.  The Veteran indicated that a service dentist filled the tooth.  He stated that the filling in the tooth came loose in 1963 after separation from service.  A private dentist treated the tooth at that time, performing a root canal and implanting a false tooth.  The Veteran reported that the records of the 1963 dental procedures were no longer in existence.  The Veteran stated that he had the implant replaced again in 2004.

The Veteran's service medical records include an April 1960 notation, indicating that the Veteran experienced an injury to the top of tooth number 10 as suggested by the Veteran's lay statements.  However, the record contains no notation, either during or after service, indicating that the Veteran's in-service injury resulted in any dental disability for which compensation might be allowed, such as the loss of maxilla, mandible, ramus, coronoid process, or hard palate.  Therefore, entitlement to service connection for compensation purposes must be denied.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must consider whether service connection may be established solely for the purpose of outpatient treatment.

Outpatient dental treatment may be authorized only if the claimant falls into one of several enumerated classes.  38 C.F.R. § 17.161 (2015).  Under Class I, those having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  As the record shows that the Veteran does not have a service-connected dental disability that is of a compensable nature, this provision is inapplicable.

Next, under Class II, those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition.  As the Veteran was discharged in January 1962, he does not qualify for benefits under Class II.  

However, the Board has determined that the Veteran is eligible under Class II(a).  Under that class, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of that service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (2015).  The Veteran has provided credible lay evidence, indicating that he incurred a traumatic injury to tooth 10 during service and that is corroborated by the service records.  The Veteran claims that the injury occurred during a barroom fight.  In many circumstances, a service member who chooses to engage in a barroom fight would be considered to have engaged in misconduct.  In such circumstances, VA could not grant service connection for any injuries that service member incurred in that activity.  38 U.S.C.A. § 101, 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(m), 3.5, 3.301 (2015).  However, the Veteran's service personnel records contain no notation suggesting that the Veteran was punished for any act of misconduct during service.  Moreover, as the record contains no report of the Veteran's role in the fight, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's in-service tooth injury was incurred in the line of duty.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that he is entitled to dental treatment due to an in-service traumatic injury to tooth number 10.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  

Service connection for residuals of dental trauma for the purpose of disability compensation is denied. 
 
Entitlement to service connection for residuals of dental trauma for the purpose of VA outpatient dental treatment for tooth number 10 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


